
































NOTE PURCHASE AGREEMENT


Dated as of May 29, 2015


By and among


FIDELITY BANK


and


[●]
























--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article I PURCHASE; CLOSING1
Section 1.1Purchase.    1
Section 1.2Closing.    1
REPRESENTATIONS AND WARRANTIES
4

Section 2.1Disclosure.    4
Section 2.2Representations and Warranties of the Company.    5
Section 2.3Representations and Warranties of Purchaser.    9
Section 2.4Legend.    13
Section 2.5Transfer Taxes.    13
Section 2.6Secondary Market Transactions.    14
Section 2.7Rule 144A Information.    14
Section 2.8Bloomberg.    14
TERMINATION
14

Section 3.1Termination.    14
Section 3.2Effects of Termination.    15
MISCELLANEOUS
15

Section 4.1Survival.    15
Section 4.2Expenses.    15
Section 4.3Amendment; Waiver.    16
Section 4.4Counterparts.    16
Section 4.5Governing Law.    16
Section 4.6WAIVER OF JURY TRIAL.    16
Section 4.7Notices.    17
Section 4.8Entire Agreement, Etc.    17
Section 4.9Interpretation; Other Definitions.    18
Section 4.10Captions.    19
Section 4.11Severability.    19
Section 4.12No Third Party Beneficiaries.    19
Section 4.13Time of Essence.    19
Section 4.14Public Announcements.    19
Section 4.15Specific Performance.    20





2





--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS
Section
Action        2.2(e)
Affiliate        4.9(a)
Agreement        Preamble
Annual Financial Statements        2.2(f)
Bank        2.2(b)
BHC Act        2.2(a)
Closing        1.2(a)
Closing Date        1.2(a)
Company        Preamble
Company Reports        2.2(g)
Disclosure Letter        2.1(a)
ERISA        2.3(j)
Exchange Act        2.7
FDIC        2.2(b)(ii)
Financial Statements        2.2(f)
GAAP        2.1(b)
Governmental Entity        1.2(b)(i)
Interim Financial Statements        2.2(f)
Investment        Recitals
Investment Manager        2.3(g)
Law        2.2(j)
Liens        2.2(c)(ii)
Material Adverse Effect        2.1(b)
Parent        2.2(a)
Person        4.9(g)
Placement Agent        4.9(h)
Plan        2.3(j)
Previously Disclosed        2.1(c)
Purchase Price        1.2(a)(iii)
Purchaser        Preamble
Regulatory Agreement        2.2(k)
Required Approvals        1.2(b)(ii)(4)
Secondary Market Transaction        2.6
Secretary’s Certificate        1.2(b)(ii)(6)
Securities Act        2.2(o)
Subordinated Notes        Recitals
Tax Return        4.9(i)
Transaction Documents        4.9(j)







3





--------------------------------------------------------------------------------




LIST OF SCHEDULES AND EXHIBITS


Schedule A:    Schedule of Purchasers


Exhibit A:    Form of Note
Exhibit B:    Form of Secretary’s Certificate
 



4





--------------------------------------------------------------------------------






This NOTE PURCHASE AGREEMENT, dated as of May 29, 2015 (this “Agreement”), is by
and between FIDELITY BANK, a Georgia chartered state bank (the “Company”), and
the purchaser named on Schedule A ( “Purchaser”).
BACKGROUND


The Company intends to sell to Purchaser, and Purchaser intends to purchase from
the Company, as an investment (the “Investment”) in the Company, Fixed/Floating
Rate Subordinated Notes due 2030 in the aggregate principal amount of $[●] in
the form set forth on Exhibit A (the “Subordinated Notes”) from the Company
evidencing unsecured, subordinated debt of the Company. The aggregate purchase
price of the Subordinated Notes is intended to constitute Tier 2 Capital (as
defined in the Subordinated Note) of the Company. The Company intends to sell to
other purchasers, on or about the Closing, other Subordinated Notes that have an
aggregate principal amount (and purchase price) of $[●] so that the aggregate
principal amount of Subordinated Notes to be sold by the Company on or about the
Closing is $75,000,000.
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:






--------------------------------------------------------------------------------




Article I
PURCHASE; CLOSING
Section 1.1    Purchase    .
On the terms and subject to the conditions set forth herein, Purchaser will
purchase from the Company, and the Company will sell to Purchaser the
Subordinated Notes. The principal amount of the Subordinated Note to be
purchased by Purchaser is set forth next to such Purchaser’s name on Schedule A.
The purchase price to be paid by Purchaser for the Subordinated Note to be
issued to Purchaser is also set forth next to such Purchaser’s name on Schedule
A. The initial wire instructions for payment of interest and principal by the
Company to the Purchaser shall be set forth on the signature page attached to
this Agreement, subject to change by written notice delivered by the Purchaser
to the Company.
Section 1.2    Closing    . Subject to the satisfaction or waiver of the
conditions set forth in this Agreement, the closing of the sale and purchase of
the Subordinated Notes referred to in Section 1.1 by Purchaser pursuant hereto
(the “Closing”) shall occur at 9:00 a.m., New York time, on May 29, 2015 subject
to satisfaction or waiver (by the party entitled to grant such waiver) of the
conditions to the Closing set forth in this Agreement (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to fulfillment or waiver of those conditions), at the offices of Covington &
Burling LLP, located at One CityCenter, 850 Tenth Street, NW, Washington, DC
20001, or remotely via the electronic or other exchange of documents and
signature pages, or such other date or location as agreed by the parties. The
date of the Closing is referred to as the “Closing Date.”
(a)    Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to the Closing in Section 1.2(b), at the Closing:
(i)    The Company will deliver to its transfer agent a Global Subordinated
Note, fully executed, in an aggregate principal amount of the Purchase Price;
(ii)    On behalf of the Company, the Company’s transfer agent by way of
book-entry shall deliver to Purchaser the Subordinated Notes in the
denominations set forth on Schedule A; and
(iii)    Purchaser will deliver the amount set forth next to its name and
designated as its “Purchase Price” on Schedule A to the Company by wire transfer
of immediately available funds to the account provided to Purchaser by the
Company, with the aggregate principal amount of such Subordinated Notes equaling
$[●]. The aggregate payments by Purchaser on the Closing Date shall equal $[●]
(the “Purchase Price”).
(b)    Closing Conditions.
(i)    The obligation of Purchaser, on the one hand, and the Company, on the
other hand, to effect the Closing is subject to the fulfillment or written
waiver by the Purchaser or the Company, as applicable, prior to the Closing that
no provision of any applicable

2



--------------------------------------------------------------------------------




law or regulation, and no judgment, injunction, order or decree shall prohibit
the Closing or shall prohibit or restrict Purchaser or its Affiliates from
owning any of the Subordinated Notes in accordance with the terms thereof and no
lawsuit shall have been commenced by any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, or any applicable industry self-regulatory organization
(each, a “Governmental Entity”), and no written notice shall have been issued
and not withdrawn by any federal or state banking regulator of competent
jurisdiction seeking to effect any of the foregoing; and
(ii)    The obligation of Purchaser to consummate the purchase of the
Subordinated Notes to be purchased by them at Closing is also subject to the
fulfillment by the Company or written waiver by the Purchaser prior to the
Closing of each of the following conditions:
(1)    the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of the Closing
Date, except where the failure to be true and correct (without regard to any
materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect (and except that representations and warranties made as
of a specified date shall be true and correct as of such date);
(2)    the Company shall have performed in all material respects all obligations
required to be performed by it at or prior to the Closing, as the case may be,
under this Agreement to be performed by it on or prior to the Closing Date;
(3)    Purchaser shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(b)(ii)(1) and Section 1.2(b)(ii)(2) have
been satisfied;
(4)    any governmental and other consents, approvals, authorizations,
non-objections, applications, registrations and qualifications that are required
to be obtained in connection with or for the consummation of the transactions
contemplated by this Agreement and the performance of the Company’s obligations
thereunder (the “Required Approvals”) shall have been made or been obtained and
shall be in full force and effect as of the Closing Date;
(5)    since the date hereof, no Material Adverse Effect shall have occurred;
(6)    at the Closing, the Company shall deliver to Purchaser a certificate of
the Secretary of the Company, in the form attached hereto as Exhibit B (the
“Secretary’s Certificate”), dated as of the Closing Date, (i) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the issuance of the Subordinated Notes under this Agreement and
(ii) certifying the names of the officers of the Company authorized to execute
this Agreement, the Subordinated Notes, the certificate contemplated by Section
1.2(b)(ii)(3) and

3



--------------------------------------------------------------------------------




the other documents provided for in this Agreement, together with a sample of
the true signature of each such officer; and
(7)    prior to, or contemporaneously with the Closing, the Company shall have
received binding subscriptions from other purchasers so that the aggregate
principal amount of Subordinated Notes to be sold by the Company on or about the
Closing is at least $70,000,000.
(iii)    The obligation of the Company to effect the Closing is subject to the
fulfillment or written waiver by the Company prior to the Closing of the
following additional conditions:
(1)    the representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all respects on and as of the Closing
Date, except where the failure of such representations and warranties to be
shall true and correct (without regard to any materiality qualifications
contained therein) would not materially adversely affect the ability of such
Purchaser to perform its obligations hereunder;
(2)    Purchaser shall have performed in all material respects all obligations
required to be performed by it at or prior to the Closing, as the case may be,
under this Agreement to be performed by it on or prior to the Closing Date; and
(3)    the Company shall have received a certificate signed on behalf of the
Purchaser by a duly authorized person certifying to the effect that the
conditions set forth in Sections 1.2(b)(iii)(l) and 1.2(b)(iii)(2) have been
satisfied.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES
Section 2.1    Disclosure    .
(c)    On or prior to the date hereof, the Company delivered to Purchaser a
letter (a “Disclosure Letter”) setting forth, among other things, items the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties contained in Section 2.2 with respect to
the Company, or to one or more covenants contained in Article III; provided,
that if such information is disclosed in such a way as to make its relevance or
applicability to another provision of this Agreement reasonably apparent on its
face, such information shall be deemed to be responsive to such other provision
of this Agreement. Notwithstanding anything in this Agreement to the contrary,
the mere inclusion of an item in a Disclosure Letter shall not be deemed an
admission that such item represents a material exception or material fact, event
or circumstance or that such item has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(d)    As used in this Agreement, any reference to any fact, change,
circumstance or effect being “material” with respect to the Company means such
fact, change, circumstance or effect is material in relation to the business,
assets, results of operations or financial condition of the Company. As used in
this Agreement, the term “Material Adverse Effect” means any fact, change,
circumstance or effect that, individually or in the aggregate, (1) is material
and adverse to the business, assets, results of operations or financial
condition of the Company or (2) would materially impair the ability of the
Company to perform its obligations under this Agreement or to consummate the
Closing; provided, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (A) changes, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or regulatory accounting principles generally
applicable to banks, savings associations or their holding companies, (B)
changes, after the date hereof, in laws, rules and regulations of general
applicability or interpretations thereof by Governmental Entities, (C) actions
or omissions of the Company expressly required by the terms of this Agreement or
taken with the prior written consent of Purchaser, including expenses incurred
by the Company in consummating the transactions contemplated by this Agreement,
(D) changes in general economic, monetary or financial conditions affecting
financial institutions or their market prices generally, including changes in
prevailing interest rates, credit markets, secondary mortgage markets, or
housing price appreciation/depreciation trends, (E) changes in global or
national political conditions, including the outbreak or escalation of war or
acts of terrorism, (F) the failure of the Company to meet any internal or public
projections, forecasts, estimates or guidance for any period ending after
December 31, 2014 (but not excluding the underlying causes of such failure) and
(G) the public disclosure of this Agreement or the transactions contemplated by
this Agreement; provided, further, that if any event described in clause (A),
(B), (D) or (E) of this Section 2.1(b) occurs and such event has a materially
disproportionate effect on the Company relative to other banks, savings
associations and their holding companies in the United States, then such event
will be deemed to have had a Material Adverse Effect.
(e)    “Previously Disclosed” with regard to a party means information set forth
on its Disclosure Letter.
Section 2.2    Representations and Warranties of the Company    .
Except as Previously Disclosed, the Company hereby represents and warrants to
Purchaser, as of the date of this Agreement and as of the Closing Date (except
for the representations and warranties that are as of a specific date, which
shall be made as of that date), that:
(a)    Organization and Authority of the Company. The Company is a direct,
wholly owned subsidiary of Fidelity Southern Corporation, a Georgia corporation
(the “Parent”), is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or organization, is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified except where any failure to be so qualified would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company has the corporate or other organizational power and authority to own
its properties and assets and to carry on its business as it is now being
conducted. The Company is authorized by the Georgia Department of Banking and
Finance to engage in the business of banking as a Georgia state chartered bank.
(b)    Subsidiaries.
(i)    The Parent owns all of the issued and outstanding capital stock of the
Company free and clear of any Liens and the Parent has sole control over the
Company.
(ii)    The Company does not own beneficially, directly or indirectly, more than
5% of any class of equity securities or similar interests of any corporation,
bank, business trust, association or similar organization, and is not, directly
or indirectly, a partner in any partnership or party to any joint venture. The
deposit accounts of the Company are insured by the Federal Deposit Insurance
Corporation (“FDIC”) to the fullest extent permitted by the Federal Deposit
Insurance Act, as amended, and the rules and regulations of the FDIC thereunder,
and all premiums and assessments required to be paid in connection therewith
have been paid when due (after giving effect to any applicable extensions).
(c)    Authorization; No Conflicts.
(i)    The Company has the corporate power and authority to execute and deliver
this Agreement and the other Transaction Documents and to perform its
obligations hereunder and thereunder. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company. The Board of Directors of
the Company has duly approved the agreements and the transactions contemplated
by the Transaction Documents, including the Investment. No other corporate
proceedings are necessary for the execution and delivery by the Company of the
Transaction Documents, the performance by the Company of its obligations
hereunder or thereunder or the consummation by it of the transactions
contemplated hereby or thereby. This Agreement has been and, the other
Transaction Documents will have been, at the Closing duly and validly executed
and delivered by the Company, assuming due authorization, execution and delivery
by Purchaser and the other parties thereto, are, or in the case of documents
executed after the date of this Agreement, will be, upon execution, the valid
and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles (whether applied in equity or
at law).
(ii)    Neither the execution and delivery by the Company of this Agreement and
the other Transaction Documents nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Company with any of the
provisions hereof or thereof, will (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or result in the loss of any benefit or creation of any
right on the part of any third party under, or accelerate the performance
required by, or result in a right of termination or acceleration of, or result
in the creation of any liens, charges, adverse rights or claims, pledges,
covenants, title defects, security interests and other encumbrances of any kind
(“Liens”) upon any of the properties or assets of the Company, under any of the
terms, conditions or provisions of (i) the articles of incorporation or bylaws
(or similar governing documents) of the Company or (ii) any note, bond,
mortgage, indenture, deed of trust, license, lease, contract, arrangement,
agreement or other instrument or obligation to which the Company is a party or
by which it may be bound, or to which the Company, or any of the properties or
assets of the Company may be subject, or (B) violate any Law applicable to the
Company or any of their respective properties or assets except in the case of
clauses (A)(ii) and (B) of this paragraph for such violations, conflicts and
breaches as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(iii)    The execution and delivery by the Company of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby or thereby, and compliance by the Company with any of the
provisions hereof or thereof requires the approval or ratification of Parent,
which has already been obtained.
(d)    Consents. Other than the Georgia Department of Banking and Finance and
the securities or blue sky laws of the various states, no consent of any
Governmental Entity or any other Person is necessary for the execution and
delivery of the Transaction Documents or for the consummation by the Company of
the transactions contemplated hereby and thereby.
(e)    Litigation and Other Proceedings. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
there is no pending or, to the Knowledge of the Company, threatened claim,
action, suit, arbitration, complaint, charge or investigation or proceeding
(each an “Action”) against the Company or any of its assets, rights or
properties, nor is the Company a party or named as subject to the provisions of
any order, writ, injunction, settlement, judgment or decree of any court,
arbitrator or government agency, or instrumentality. There is no Action by the
Company pending or which the Company intends to initiate (other than collection
claims in the ordinary course of business). There has not been during the past
five years, and to the Company’s Knowledge, there is not pending or
contemplated, any investigation by any Governmental Entity involving the
Company. The Company is in compliance in all material respects with all existing
decisions, orders, and agreements of or with Governmental Entities to which it
is subject or bound.
(f)    Financial Statements. Each of the consolidated balance sheets of the
Company as of March 31, 2015, December 31, 2014 and December 31, 2013 and the
related consolidated statements of income (loss), statements of shareholders’
equity and comprehensive income (loss) and cash flows, together with the notes
thereto, for the each of the years in the three-year period ended December 31,
2014 and three-month period ended March 31, 2015, previously provided or made
available to Purchaser (the “Annual Financial Statements”), the Call Report of
the Company as of March 31, 2015 as filed with the FDIC (the “Interim Financial
Statements” and, together with the Annual Financial Statements, the “Financial
Statements”)) (1) have been prepared from, and are in accordance with, the books
and records of the Company, (2) complied, as of their respective date of such
filing, in all material respects with applicable accounting requirements, (3)
have been prepared in accordance with GAAP applied on a consistent basis, and
(4) present fairly in all material respects the consolidated financial position
of the Company at the dates and the consolidated results of operations, changes
in shareholders’ equity and cash flows of the Company for the periods stated
therein (subject to the absence of notes and recurring year-end audit
adjustments not material to the financial condition to the Company).
(g)    Reports. Since December 31, 2013, the Company has filed all material
reports, registrations, documents, filings, statements and submissions, together
with any required amendments thereto, that it was required to file with any
Governmental Entity (the foregoing, collectively, the “Company Reports”) and
have paid all material fees and assessments due and payable in connection
therewith. As of their respective filing dates, the Company Reports complied in
all material respects with all statutes and applicable rules and regulations of
the applicable Governmental Entities, as the case may be.
(h)    No Undisclosed Liabilities. There are no liabilities of the Company of
any kind whatsoever, whether accrued, contingent, absolute, determined,
determinable or otherwise, except for (1) liabilities adequately reflected or
reserved against in accordance with GAAP in the Company’s balance sheet as of
March 31, 2015 and (2) liabilities that have arisen in the ordinary and usual
course of business and consistent with past practice since March 31, 2015 and
that have not or would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
(i)    Absence of Certain Changes. Since January 1, 2015, (1) the Company has
conducted its business in all material respects in the ordinary and usual course
of business consistent with past practices, (2) the Company has not incurred any
material liability or obligation, direct or contingent, for borrowed money,
except borrowings in the ordinary course of business, (3) through (and
including) the date of this Agreement, no fact, event, change, condition,
development, circumstance or effect has occurred that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (4) no material default (or event which, with notice or
lapse of time, or both, would constitute a material default) exists on the part
of the Company or, to the Knowledge of the Company, on the part of any other
party, in the due performance and observance of any term, covenant or condition
of any agreement to which the Company is a party and which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(j)    Compliance with Laws. The Company has all material permits, licenses,
franchises, authorizations, orders and approvals of, and have made all filings,
applications and registrations with, Governmental Entities that are required in
order to permit them to own or lease their properties and assets and to carry on
their business as presently conducted and that are material to the business of
the Company. The Company has complied in all material respects and (1) is not in
default or violation in any respect of, (2) to the Company’s Knowledge, is not
under investigation with respect to, and (3) to the Company’s Knowledge, has not
been threatened to be charged with or given notice of any material violation of,
any applicable material domestic (federal, state or local) or foreign law,
statute, ordinance, license, rule, regulation, policy or guideline, order,
demand, writ, injunction, decree or judgment of any Governmental Entity (each, a
“Law”), other than such noncompliance, defaults or violations that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except for statutory or regulatory restrictions of general
application, no Governmental Entity has placed any material restriction on the
business or properties of the Company. As of the date hereof, the Company has a
Community Reinvestment Act rating of “satisfactory” or better.
(k)    Agreements with Regulatory Agencies. (1) The Company (A) is not subject
to any cease-and-desist or other similar order or enforcement action issued by,
(B) is not a party to any written agreement, consent agreement or memorandum of
understanding with, (C) is not a party to any commitment letter or similar
undertaking to, and (D) is not subject to any capital directive by, and (2)
since December 31, 2014, the Company has not adopted any board resolutions at
the request of, any Governmental Entity that currently restricts in any material
respect the conduct of its business or that in any material manner relates to
its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business (each item
in this sentence, a “Regulatory Agreement”), nor has the Company been advised
since December 31, 2014 by any Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement.
(l)    Environmental Laws. The Company (1) is in compliance with any and all
Environmental Laws, (2) has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct their business,
(3) is in compliance with all terms and conditions of any such permit, license
or approval, (4) has not owned or operated any property that has been
contaminated with any Hazardous Substance that would reasonably be expected to
result in liability pursuant to any Environmental Law, (5) to the Knowledge of
the Company, is not liable for Hazardous Substance disposal or contamination on
any third party property, (6) has not received any notice, demand, letter, claim
or request for information indicating that it may be in violation of or subject
to liability under any Environmental Law, and (7) is not subject to any
circumstances or conditions that could reasonably be expected to result in any
claims, liability, investigations, costs or restrictions on the ownership, use
or transfer of any property in connection with any Environmental Law, except
where, in each of the foregoing clauses, the failure to so comply would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(m)    Taxes.
(i)    All material Tax Returns required to be filed by, or on behalf of, the
Company and Parent have been timely filed, or will be timely filed, in
accordance with all Laws, and all such Tax Returns are, or shall be at the time
of filing, complete and correct in all material respects. The Company and Parent
have timely paid all material Taxes due and payable (whether or not shown on
such Tax Returns), or, where payment is not yet due, have made adequate
provisions in accordance with GAAP. There are no Liens with respect to Taxes
upon any of the assets or properties of the Company or Parent other than with
respect to Taxes not yet due and payable.
(ii)    No deficiencies for any material Taxes have been proposed or assessed in
writing against or with respect to any Taxes due by or Tax Returns of the
Company or Parent, and there is no outstanding audit, assessment, dispute or
claim concerning any material Tax liability of the Company or Parent. No written
claim has ever been made by any Governmental Entity in a jurisdiction where the
Company or Parent files Tax Returns that are or may be subject to material
taxation by that jurisdiction.
(n)    Brokers and Finders. Except for the Placement Agent, neither the Company
nor any of its officers, directors, employees or agents has employed any broker
or finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Company in connection with the Transaction Documents or
the transactions contemplated hereby or thereby.
(o)    Offering of Securities. Assuming the accuracy of the representations and
warranties of the Purchaser as set forth in this Agreement, it is not necessary
in connection with the offer, sale and delivery of the Subordinated Notes to
register the offer and sale of the Subordinated Notes to the Purchaser under the
Securities Act of 1933, as amended (the “Securities Act”).
(p)    Investment Company Status. The Company is not, and upon consummation of
the transactions contemplated by the Transaction Documents will not be, an
“investment company,” a company controlled by an “investment company” or an
“affiliated Person” of, or “promoter” or “principal underwriter” of, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
Section 2.3    Representations and Warranties of Purchaser    .
Except as Previously Disclosed, the Purchaser, severally, but not jointly,
hereby represents and warrants to the Company, as of the date of this Agreement
and as of the Closing Date (except to the extent made only as of a specified
date, in which case as of such date), that:
(a)    Organization and Authority. Such Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely affect such Purchaser’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated by this Agreement on a timely basis, and such
Purchaser has the corporate or other power and authority and governmental
authorizations to own its properties and assets and to carry on its business as
it is now being conducted.
(b)    Authorization.
(iv)    Such Purchaser has the corporate or other power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by such Purchaser and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by such Purchaser’s board of directors, general partner or managing
members, as the case may be (if such authorization is required), and no further
approval or authorization by any of its partners or other equity owners, as the
case may be, is required. This Agreement has been duly and validly executed and
delivered by such Purchaser and assuming due authorization, execution and
delivery by the Company, is a valid and binding obligation of such Purchaser
enforceable against such Purchaser in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).
(v)    Neither the execution, delivery and performance by such Purchaser of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement, nor compliance by such Purchaser with any of the provisions hereof,
will (A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Lien upon any of the
properties or assets of such Purchaser under any of the terms, conditions or
provisions of (i) its certificate of limited partnership, certificate of
formation, operating agreement or partnership agreement or similar governing
documents or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which such Purchaser is a
party or by which it may be bound, or to which such Purchaser or any of the
properties or assets of such Purchaser may be subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any law, statute, ordinance, rule or regulation, permit, concession,
grant, franchise or any judgment, ruling, order, writ, injunction or decree
applicable to such Purchaser or any of its properties or assets except in the
case of clauses (A) (ii) and (B) for such violations, conflicts and breaches as
would not reasonably be expected to materially and adversely affect such
Purchaser’s ability to perform its respective obligations under this Agreement
or consummate the transactions contemplated by this Agreement on a timely basis.
(vi)    No notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the consummation by such Purchaser of the transactions
contemplated by this Agreement.
(c)    Purchase for Investment. Such Purchaser acknowledges that the
Subordinated Notes have not been registered under the Securities Act or under
any state securities laws. Such Purchaser (1) is acquiring the Subordinated
Notes pursuant to an exemption from registration under the Securities Act solely
for investment with no present intention to distribute any of the Subordinated
Notes to any person, (2) will not sell or otherwise dispose of any of the
Subordinated Notes, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (3) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Subordinated Notes and of making an informed
investment decision, and (4) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act).
(d)    Financial Capability. At the Closing, such Purchaser shall have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.
(e)    Knowledge as to Conditions. As of the date of this Agreement, such
Purchaser does not know of any reason why any Required Approvals and, to the
extent necessary, any other approvals, authorizations, filings, registrations,
and notices required or otherwise a condition to the consummation by it of the
transactions contemplated by this Agreement will not be obtained.
(f)    Brokers and Finders. Neither such Purchaser nor its Affiliates, any of
their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for such Purchaser, in connection with this Agreement or
the transactions contemplated by this Agreement, in each case, whose fees the
Company would be required to pay.
(g)    Investment Decision. Such Purchaser, or the duly appointed investment
manager of such Purchaser (the “Investment Manager”), if applicable, has (1)
reached its decision to invest in the Subordinated Notes independently from any
other Person, (2) except with respect to other purchasers of the Subordinated
Notes, has not entered into any agreement or understanding with any other Person
to act in concert for the purpose of exercising a controlling influence over the
Company or the Parent, including any agreements or understandings regarding the
voting or transfer of shares of the Company, (3) except with respect to other
purchasers of the Subordinated Notes, has not shared with any other Person
proprietary due diligence materials prepared by such Purchaser or its Investment
Manager or any of its other advisors or representatives (acting in their
capacity as such) and used by its investment committee as the basis for purposes
of making its investment decision with respect to the Company or the Parent, (4)
has not been induced by any other Person to enter into the transactions
contemplated by this Agreement, and (5) except with respect to other purchasers
of the Subordinated Notes, has not entered into any agreement with any other
Person with respect to the Investment. Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to such Purchaser in connection with the purchase of the Subordinated
Notes constitutes legal, tax or investment advice. Such Purchaser has consulted
such accounting, legal, tax and investment advisors as it has deemed necessary
or appropriate in connection with its purchase of the Subordinated Notes.
Purchaser further acknowledges and agrees that it is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement. Purchaser
acknowledges that it and its advisors have been furnished with all materials
requested relating to the business, finances and operations of the Company and
the Parent and the Purchaser and its advisors have been given the opportunity to
ask questions of, and to receive answers from, persons acting on behalf of the
Company and the Parent concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement. Furthermore, it acknowledges that (1) the
Placement Agent has not performed any due diligence review on behalf of it, (2)
the Placement Agent makes no representations or warranties to the Purchaser, and
(3) nothing in this Agreement or any other materials presented by or on behalf
of the Company to it in connection with the purchase of the Subordinated Notes
constitutes legal, tax or investment advice. Purchaser will purchase the
Subordinated Note(s) directly from Issuer and not from the Placement Agent and
understands that neither the Placement Agent nor any other broker or dealer has
any obligation to make a market in the Subordinated Notes. Purchaser understands
that the Placement Agent acts, and may act, as a finder, placement agent,
underwriter, financial adviser, investment banker or in other capacities for
other persons who wish to raise equity or debt capital or to buy, sell or
finance businesses, make investments or engage in other transactions, that
Placement Agent contacts, and may contact, the same potential investors or
transaction counterparties on behalf of multiple persons, and that potential
conflicts of interest arise for Placement Agent, or may arise, as a result of
such activities and relationships.
(h)    No Control. The Purchaser agrees that it shall have no right to exercise
control over the Company as a result of its purchase or holding of the
Subordinated Notes and agrees that neither it nor its affiliates shall acquire
voting securities or otherwise contribute capital to the Company in amounts that
would cause the Purchaser to be deemed to control the Company for purposes of
the Change in Bank Control Act of 1978, as amended, or the BHC Act.
(i)    Reliance. The Purchaser understands and agrees that the Placement Agent
will rely upon the truth and accuracy of the representations, warranties,
covenants and agreements of the Purchaser as set forth in this Agreement in
connection with the transactions contemplated by this Agreement, and the
Purchaser agrees that if any of the representations, warranties, covenants and
agreements made by the Purchaser in this Agreement are no longer accurate by the
Closing, the Purchaser shall promptly notify the Placement Agent and the
Company.
(j)    ERISA. Purchaser is not an employee benefit plan, individual retirement
account or other plan or arrangement subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of
the Code (each, a “Plan”), or an entity whose underlying assets include “plan
assets” by reason of any Plan’s investment in the entity, and it understands
that no person investing “plan assets” of any Plan may acquire or hold a
Subordinated Note or any interest therein, unless such purchaser or holder is
eligible for the exemptive relief available under U.S. Department of Labor
prohibited transaction class exemption 96-23, 95-60, 91-38, 90-1 or 84-14 or
another applicable exemption or its purchase and holding of such Subordinated
Note, or any interest therein, are not prohibited by Section 406 of ERISA or
Section 4975 of the Code with respect to such purchase and holding.
Section 2.4    Legend    .
Purchaser agrees that the form of the Subordinated Notes or other instruments,
if any, representing the Subordinated Notes will bear a legend and with respect
to any Subordinated Notes held in book-entry form, the transfer agent of the
Company will record a legend on the register substantially to the following
effect:
THIS SECURITY IS A GLOBAL SECURITY AND IS REGISTERED IN THE NAME OF A DEPOSITORY
OR A NOMINEE OF A DEPOSITORY. UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN
PART FOR SECURITIES IN DEFINITIVE FORM IN ACCORDANCE WITH THE PROVISIONS OF THE
NOTE PURCHASE AGREEMENT AND THE TERMS OF THE SECURITIES, THIS GLOBAL SECURITY
MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE
DEPOSITORY OR BY A NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER
NOMINEE OF THE DEPOSITORY OR BY THE DEPOSITORY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITORY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITORY.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO FIDELITY BANK, OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE EXEMPT FROM
REGISTRATION PURSUANT TO SECTION 3(a)(2) OF THE SECURITIES ACT OF 1933, AS
AMENDED.


THIS SECURITY IS NOT A DEPOSIT OR BANK ACCOUNT. THIS SECURITY IS NOT INSURED OR
GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER AGENCY, AND
IS SUBJECT TO INVESTMENT RISK, INCLUDING POSSIBLE LOSS OF PRINCIPAL. THIS
OBLIGATION IS SUBORDINATED TO THE CLAIMS OF DEPOSITORS, IS INELIGIBLE AS
COLLATERAL FOR A LOAN BY THE BANK, AND IS NOT SECURED.


Section 2.5    Transfer Taxes    .
On the Closing Date, all transfer or other similar taxes which are required to
be paid in connection with the initial sale of the Subordinated Notes to be sold
to the Purchaser hereunder will be, or will have been, fully paid or provided
for by the Company, and all Laws imposing such taxes will be or will have been
complied with.
Section 2.6    Secondary Market Transactions    .
Purchaser shall have the right at any time and from time to time to securitize
the Subordinated Note or any portion thereof in a single asset securitization or
a pooled loan securitization of rated single or multi-class securities secured
by or evidencing ownership interests in the Subordinated Note (each such
securitization is referred to herein as a “Secondary Market Transaction”). In
connection with any such Secondary Market Transaction, the Company shall use all
commercially reasonable efforts to cooperate with Purchaser in good faith, and
otherwise provide commercially reasonable assistance to Purchaser in satisfying
the market standards to which Purchaser customarily adheres or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transactions. All information
regarding the Company may be furnished, without liability to Purchaser, to any
Person deemed necessary by Purchaser in connection with such Secondary Market
Transaction. All documents, financial statements, appraisals and other data
relevant to the Company or the Subordinated Note may be exhibited to and
retained by any such Person. Notwithstanding the foregoing, the Company shall
not be required to furnish to Purchaser or any other Person any material
non-public information and Purchaser hereby agrees that the Company shall not be
responsible for any costs and expenses with respect to any Secondary Market
Transaction.
Section 2.7    Rule 144A Information    .
While any Note remains “restricted securities” within the meaning of the
Securities Act, the Company will make available, upon request, to any seller of
such Subordinated Note the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).
Section 2.8    Bloomberg    .
Within 30 days after Closing, Company will utilize its commercially reasonable
efforts to have the Subordinated Notes quoted on Bloomberg.
ARTICLE III    
TERMINATION
Section 3.1    Termination    .
This Agreement may be terminated prior to the Closing:
(q)    by mutual written agreement of the Company and Purchaser;
(r)    by the Company or Purchaser, upon written notice to the other parties, in
the event that the Closing does not occur on or before June 30, 2015; provided,
that the right to terminate this Agreement pursuant to this Section 3.1(b) shall
not be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;
(s)    by the Company or Purchaser, upon written notice to the other parties, in
the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;
(t)    by Purchaser, upon written notice to the Company, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.2(b)(ii)(1) or Section 1.2(b)(ii)(2) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured by the date set forth in Section 3.1(b); or
(u)    by the Company, upon written notice to Purchaser, if there has been a
breach of any representation, warranty, covenant or agreement made by any
Purchaser in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.2(b)(iii)(1) or Section 1.2(b)(iii)(2) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured by the date set forth in Section 3.1(b).
Section 3.2    Effects of Termination    .
In the event of any termination of this Agreement as provided in Section 3.1,
this Agreement (other than this Article III and Article IV, which shall remain
in full force and effect) shall forthwith become wholly void and of no further
force and effect; provided, that nothing herein shall relieve any party from
liability for intentional breach of this Agreement.
ARTICLE IV    
MISCELLANEOUS
Section 4.1    Survival    .
Each of the representations and warranties set forth in this Agreement shall not
survive the Closing under this Agreement. Except as otherwise provided herein,
all covenants and agreements contained herein shall survive until, by their
respective terms, they are no longer operative, other than those which by their
terms are to be performed in whole or in part prior to or on the Closing Date,
which shall terminate as of the Closing Date.
Section 4.2    Expenses    .
Except as otherwise provided in this Section 4.2, each of the parties will bear
and pay all other costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement; except
that at the Closing the Company shall bear, and upon request by Purchaser,
reimburse each Purchaser (or group of Affiliated Purchasers) that purchases
Subordinated Notes with an initial principal amount of at least $20,000,000 for,
all reasonable out-of-pocket fees and expenses of attorneys incurred by each
Purchaser and their Affiliates in connection with the negotiation and
preparation of this Agreement and undertaking of the transactions contemplated
pursuant to this Agreement for a flat fee of $20,000.
Section 4.3    Amendment; Waiver    .
No amendment or waiver of any provision of this Agreement will be effective with
respect to any party unless made in writing and signed by an officer of a duly
authorized representative of such party. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The conditions to each party’s obligation to consummate the Closing are for the
sole benefit of such party and may be waived by such party in whole or in part
to the extent permitted by applicable Law. No waiver of any party to this
Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 4.4    Counterparts    .
For the convenience of the parties hereto, this Agreement may be executed in any
number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file and
such signature pages will be deemed as sufficient as if actual signature pages
had been delivered.
Section 4.5    Governing Law    .
This Agreement will be governed by and construed in accordance with the laws of
the State of Georgia applicable to contracts made and to be performed entirely
within such State. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the state and federal courts located in
the City of Atlanta, State of Georgia for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
by this Agreement. The parties hereby irrevocably and unconditionally consent to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such action, suit or proceeding and irrevocably waive, to the
fullest extent permitted by law, any objection that they may now or hereafter
have to the laying of the venue of any such action, suit or proceeding in any
such court or that any such action, suit or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such
action, suit or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 4.7 shall be deemed effective service of process on such
party.
Section 4.6    WAIVER OF JURY TRIAL    .
EACH OF THE PARTIES HERETO HEREBY, KNOWINGLY AND VOLUNTARILY, IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE SUBORDINATED NOTES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE SUBORDINATED NOTES.
Section 4.7    Notices    .
Any notice, request, instruction or other document to be given hereunder by any
party to the other will be in writing and will be deemed to have been duly given
(a) on the date of delivery if delivered personally or by telecopy or facsimile,
upon confirmation of receipt, (b) on the first business day following the date
of dispatch if delivered by a recognized next-day courier service, or (c) on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice.
(i)
If to Purchaser at the address set forth on the signature page attached to this
Agreement.

(ii)    If to the Company:
Fidelity Bank
3490 Piedmont Road, Suite 1550
Atlanta, GA 30305
Attention: Stephen H. Brolly
Telephone: (404) 639-6500
Fax: (404) 240-1518
Email: steve.brolly@lionbank.com
with a copy to (which copy alone shall not constitute notice):
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
165 Madison Suite 2000
Memphis, TN 38103
Attention: Jackie G. Prester
Telephone: (901) 577-8114
Fax: (901) 577-0762
Email: jprester@bakerdonelson.com


Section 4.8    Entire Agreement, Etc    .
(a)    This Agreement (including the Exhibits and Disclosure Letter hereto)
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, among the
parties, with respect to the subject matter hereof; and
(b)    this Agreement will not be assignable by operation of law or otherwise
(any attempted assignment in contravention hereof being null and void); provided
that Purchaser may assign its rights and obligations under this Agreement to any
Affiliate, but only if the transferee agrees in writing for the benefit of the
Company (with a copy thereof to be furnished to the Company) to be bound by the
terms of this Agreement (any such transferee shall be included in the term
“Purchaser”); provided, further, that no such assignment shall relieve such
Purchaser of its obligations hereunder.
Section 4.9    Interpretation; Other Definitions    .
Wherever required by the context of this Agreement, the singular shall include
the plural and vice versa, and the masculine gender shall include the feminine
and neuter genders and vice versa, and references to any agreement, document or
instrument shall be deemed to refer to such agreement, document or instrument as
amended, supplemented or modified from time to time. All article, section,
paragraph or clause references not attributed to a particular document shall be
references to such parts of this Agreement, and all exhibit, annex, letter and
schedule references not attributed to a particular document shall be references
to such exhibits, annexes, letters and schedules to this Agreement. In addition,
the following terms are ascribed the following meanings:
(a)    the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
(b)    “business day” means any day that is not Saturday or Sunday and that, in
New York City, is not a day on which banking institutions generally are
authorized or obligated by law or executive order to be closed;
(c)    the term “Code” means the Internal Revenue Code of 1986, as amended;
(d)    the terms “herein,” “hereof’ and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;
(e)    the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;
(f)    the term “Knowledge of the Company” or “Company’s Knowledge” means the
actual knowledge after due inquiry of the Chief Executive Officer, the President
or the Chief Financial Officer of the Company;
(g)    the term “Person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
(h)    the term “Placement Agent” means Keefe, Bruyette & Woods, Inc.
(i)    the term “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to any income Taxes (including any
attached schedules), including, without limitation, any information return,
claim or refund, amended return and declaration of estimated Tax;
(j)    the term “Transaction Documents” means this Agreement and the
Subordinated Note, as the same may be amended or modified from time to time.
Section 4.10    Captions    .
The article, section, paragraph and clause captions herein are for convenience
of reference only, do not constitute part of this Agreement and will not be
deemed to limit or otherwise affect any of the provisions hereof.
Section 4.11    Severability    .
If any provision of this Agreement or the application thereof to any person
(including the officers and directors of the parties hereto) or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.
Section 4.12    No Third Party Beneficiaries    .
Nothing contained in this Agreement, expressed or implied, is intended to confer
upon any person other than the parties hereto, any benefit right or remedies.
Section 4.13    Time of Essence    .
Time is of the essence in the performance of each and every term of this
Agreement.
Section 4.14    Public Announcements    .
Subject to each party’s disclosure obligations imposed by Law, each of the
parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the transactions contemplated by this
Agreement, and except as otherwise permitted in the next sentence, neither the
Company nor Purchaser will make any such news release or public disclosure
without first consulting with the other, and, in each case, also receiving the
other’s consent (which shall not be unreasonably withheld or delayed) and all
parties shall coordinate with the party whose consent is required with respect
to any such news release or public disclosure. In the event a party hereto is
advised by its outside legal counsel that a particular disclosure is required by
Law, such party shall be permitted to make such disclosure but shall be
obligated to use its commercially reasonable efforts to consult with the other
parties hereto and take their comments into account with respect to the content
of such disclosure before issuing such disclosure.
Section 4.15    Specific Performance    .
The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties shall be entitled to
seek specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.
[signatures on following page]


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.


COMPANY:                
FIDELITY BANK                        




By:         
Name: Stephen Brolly
Title: Chief Financial Officer






[Purchaser Signature Page Follows]
























                        
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.




PURCHASER:                
[•]                        




By:         
Name:     
Title:         
                


Purchaser’s Address for notice purposes:


                    
                    
                    
                    
                    


Wire Transfer Instructions for Payments
to Purchaser under the Subordinated Notes:




                    
                    
                    
                    
                    






SCHEDULE A




SCHEDULE OF PURCHASERS


Name of Purchaser
Principal Amount Of Subordinated Notes To Be Purchased
Purchase Price
[•]
[•]
[•]




 
 




 
 




 
 




 
 




4

